Case 2:21-cv-01051-AB-JEM Document 36 Filed 04/13/21 Page 1 of 3 Page ID #:1076




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       KENT R. RAYGOR, Cal. Bar No. 117224
   2   kraygor@sheppardmullin.com
       JONATHAN D. MOSS, Cal. Bar No. 252376
   3   jmoss@sheppardmullin.com
       VALERIE E. ALTER, Cal. Bar No. 239905
   4   valter@sheppardmullin.com
       PAUL A. BOST, Cal. Bar No. 261531
   5   pbost@sheppardmullin.com
       1901 Avenue of the Stars, Suite 1600
   6   Los Angeles, California 90067-6055
       Telephone: (310) 228-3700
   7   Facsimile: (310) 228-3701
          Attorneys for Defendant CITY OF PASADENA
   8
       MAYER BROWN LLP
   9   JOHN NADOLENCO (SBN 181128)
       jnadolenco@mayerbrown.com
  10   C. MITCHELL HENDY (SBN 282036)
       mhendy@mayerbrown.com
  11   350 South Grand Avenue, 25th Floor
       Los Angeles, California 90071-1503
  12   Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
  13      Attorneys for Plaintiff
          PASADENA TOURNAMENT OF
  14      ROSES ASSOCIATION
  15 [Additional Counsel of Record
       Listed on Signature Page]
  16
                                  UNITED STATES DISTRICT COURT
  17
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  18
  19 PASADENA TOURNAMENT OF                    Case No. 2:21-cv-01051 AB (JEMx)
       ROSES ASSOCIATION,
  20                                           STIPULATION OF ALL PARTIES RE
                     Plaintiff,                REQUEST TO MOVE THE HEARING
  21                                           ON DEFENDANT’S MOTION TO
             v.                                STRIKE [ECF 21] TO THE SAME
  22                                           DATE AS THE HEARING ON
       CITY OF PASADENA,                       DEFENDANT’S MOTION TO DISMISS
  23                                           PLAINTIFF’S FIRST AMENDED
                     Defendant.                COMPLAINT [ECF 32]
  24
                                               Current Hearing on Motion to Strike
  25                                           Date: Friday, April 23, 2021
                                               Time: 10:00 a.m.
  26                                           Ctrm.: 7B, Hon. André Birotte Jr.
  27                                           [Proposed Order Submitted Concurrently
                                               Herewith]
  28

                                              -1-
Case 2:21-cv-01051-AB-JEM Document 36 Filed 04/13/21 Page 2 of 3 Page ID #:1077




   1 TO THE ABOVE-CAPTIONED COURT AND ALL PARTIES AND THEIR
   2 COUNSEL OF RECORD:
   3         Defendant City of Pasadena (“Defendant”) and Plaintiff Pasadena
   4 Tournament of Roses Association (“Plaintiff”), by and through their counsel of
   5 record, submit this Stipulation of All Parties re Request to Move the Hearing on
   6 Defendant’s Motion to Strike [ECF 21] to the Same Date as the Hearing on
   7 Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint [ECF 32]. A
   8 hearing on Defendant’s Special Motion to Strike Pursuant to California Code of
   9 Civil Procedure § 425.16 [ECF 21] is currently set for April 23, 2021 [ECF 28]. A
  10 hearing on Defendant’s Motion to Dismiss Claims Pursuant to Fed. R. Civ. P.
  11 12(b)(1) and 12(b)(6) is currently set for May 14, 2021. [ECF 32.] In the interests
  12 of respecting the Court’s time and judicial efficiency, the parties request that if the
  13 Court wishes to hear argument on Defendant’s Motion to Strike [ECF 21] that the
  14 hearing be moved from April 23 to May 14, 2021 so that both motions [ECF 21 and
  15 32] can be heard at the same time. Both motions are fully briefed.
  16
  17 Dated: April 13, 2021            SHEPPARD MULLIN RICHTER & HAMPTON LLP
  18                                  By                  /s/ Kent R. Raygor
                                                        KENT R. RAYGOR
  19                                                   Attorneys for Defendant
                                                       CITY OF PASADENA
  20
       Dated: April 13, 2021          MAYER BROWN LLP
  21
                                      By          /s/ John Nadolenco
  22                                            JOHN NADOLENCO
                                                 Attorneys for Plaintiff
  23                                      PASADENA TOURNAMENT OF ROSES
                                                    ASSOCIATION
  24
  25
  26
  27
  28

                                                -2-
Case 2:21-cv-01051-AB-JEM Document 36 Filed 04/13/21 Page 3 of 3 Page ID #:1078




   1 C.D. CAL. LOCAL RULE 5-4.3.4(a)(2)(i) Attestation:
   2            I, Kent R. Raygor, attest that all other signatories listed, and on whose behalf
   3 this filing is submitted, concur in the filing’s content and have authorized the filing.
   4
   5 Dated: April 13, 2021               SHEPPARD MULLIN RICHTER & HAMPTON LLP
   6                                     By                  /s/ Kent R. Raygor
                                                            KENT R. RAYGOR
   7
                                                          Attorneys for Defendant
   8                                                      CITY OF PASADENA
       4833-8048-8676.2
   9
       Additional Counsel of Record:
  10
       MICHELE BEAL BAGNERIS, City Attorney
  11 Cal. Bar No. 115423
       mbagneris@cityofpasadena.net
  12 THERESA E. FUENTES, Assistant City Attorney
       Cal. Bar No. 175139
  13 tfuentes@cityofpasadena.net
       CITY OF PASADENA
  14 100 N. Garfield Avenue, Suite N210
       Pasadena, California 91109
  15 Telephone: (626) 744-4141
       Facsimile: (626) 744-4190
  16
           Attorneys for Defendant
  17       CITY OF PASADENA
  18 A. JOHN P. MANCINI (admitted pro hac vice)
       jmancini@mayerbrown.com
  19 JONATHAN W. THOMAS (admitted pro hac vice)
       jwthomas@mayerbrown.com
  20 1221 Avenue of the Americas
       New York, New York 10020
  21 Telephone: (212) 506-2500
       Facsimile: (212) 262-1910
  22
           Attorneys for Plaintiff
  23       PASADENA TOURNAMENT OF ROSES
  24
  25
  26
  27
  28

                                                   -3-
